459 P.2d 203 (1969)
John J. SPRIGGS, Sr., Appellant (Plaintiff below),
v.
Everett T. COPENHAVER, State Auditor, Minnie A. Mitchell, State Treasurer, and Fred A. Blume, a retired Supreme Court Judge, Appellees (Defendants below).
No. 3775.
Supreme Court of Wyoming.
September 25, 1969.
Rehearing Denied September 29, 1969.
John J. Spriggs, Sr., Lander, for appellant.
James E. Barrett, Atty. Gen., Cheyenne, for appellees.
Before GRAY, C.J., and McINTYRE, PARKER, and McEWAN, JJ.
PER CURIAM.
Plaintiff filed a complaint in the District Court of Fremont County, alleging that he was a resident and taxpayer of that county and seeking a permanent injunction against the state auditor and the state treasurer to prevent their issuing further warrants and making further payments to Fred Blume, retired supreme court justice, and a permanent injunction of Judge Blume's receiving moneys as a pension under § 5-4, W.S. 1957 (1969 Cum. Supp.). Summons was issued by the Clerk of the District Court of Fremont County and service made personally by the Sheriff of Laramie County upon each of the three defendants. The attorney general on behalf of the defendants filed a Motion for Dismissal on the ground, among others, that the complaint should be dismissed for improper venue. The court after a hearing entered an order granting the motion on the ground of improper venue, and plaintiff has appealed. He presents no cogent reason why the order dismissing the case should be reversed, and he cites no cases in point.
It is well settled, and we have often said, that the judgment of a trial court is presumed to be correct and the one appealing therefrom must make an affirmative showing of error. A reviewing court cannot be expected to prosecute independent inquiry for some error upon which an appellant could possibly rely.
Affirmed.